//¥/•/¥
                                ELECTRONIC RECORD




COA #      03-13-00603-CR                        OFFENSE:        22.02


STYLE:     Felix Longoria v. The State ofTexas COUNTY:           Tom Green

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    119th District Court


DATE: 08/13/14                    Publish: NO    TC CASE #:      B-09-0571-SA




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Felix Longoria v. The State of Texas         CCA#:
                                                                        J/¥/W¥
         PRO S£                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:        OllmUoi?                                 SIGNED:                           PC:

JUDGE:             /&, /l»w*r^                        PUBLISH:                          DNP:




                                                          pao       se                  . MOTION FOR

                                                   REHEARING IN CCA IS: c/+r*i&c/
                                                   JUDGE: PC                /=^A 3^; Q.&JfT'

                                                                            ELECTRONIC RECORD
                                                                         FIT F COPY
              OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS     iL^ ^ '
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




2/26/2015                     »gl
                               *•>»
                                    \ ,
                                    3,£_
                                               t I5S         COA No. 03-13-00603-CR
LONGORIA, FELIX            TrJ€t.°No.|B,09-0571 rjSA                       PD-1141-14

Pursuant to Rule 69.4(a) T.R.A.P^tljJ^ccT&jsTCtumed to the court ofappeals.
                                   ^a322S^                   Abel Acosta, Clerk
                            3RD COURT OF APPEALS CLERK
                            JEFF KYLE
                            PO BOX 12547
                            AUSTIN, TX 78711
                            * DELIVERED VIA E-MAIL *